Exhibit REVOLVING CREDIT AGREEMENT between WELLS FARGO BANK, NATIONAL ASSOCIATION and AMERICAN ECOLOGY CORPORATION dated June 30, 2008 TABLE OF CONTENTS ARTICLE 1 - DEFINITIONS AND ACCOUNTING TERMS 1 1.1 Defined Terms 1 1.2 Accounting Terms 6 ARTICLE 2 - LOANS AND TERMS OF PAYMENT 6 2.1 Revolving Line of Credit 6 2.1.1 Manner of Requesting. 6 2.1.2 Revolving Note 7 2.1.3 Repayment 7 2.1.4 Commitment Fee 7 2.1.5 Origination Fee 8 2.1.6 Use of Proceeds 8 2.2 Letters of Credit 8 2.2.1 Applications 8 2.2.2 Facility Termination 8 2.2.3 Fees 8 2.2.4 Form 8 2.2.5 Reimbursement 9 2.2.6 Reimbursement Obligations Absolute 9 2.2.7 Collateralization of Letters of Credit 9 2.2.8 Trade Bank 9 2.3 Interest 10 2.3.1 Prime Rate Loan 10 2.3.2 Base Rate Loan 10 2.3.3 LIBOR Loan 10 2.3.4 Margins 10 2.4 Method of Payment 11 2.5 Prepayments 11 2.6 Late Charges and Default Interest 12 2.7 Additional Interest Rate Provisions. 12 2.7.1 Unavailable LIBOR Loans 12 2.7.2 Unlawful LIBOR Loans 13 2.7.3 Increased Cost 13 2.7.4 Computation of Interest 13 2.8 LIBOR Loan Extensions and Conversions 14 2.9 Minimum LIBOR Loan Requirements 14 2.10 Taxes on Payments 14 2.11 Guaranties 14 ARTICLE 3 - CONDITIONS PRECEDENT 14 3.1 Initial Advance 14 3.1.1 Revolving Note 14 3.1.2 Guaranties 15 i 3.1.3 Evidence of Insurance 15 3.1.4 Opinion of Counsel for Borrower and Guarantor 15 3.1.5 Evidence of all Corporate Action by Borrower 15 3.1.6 Certificates of Existence for Borrower 15 3.1.7 Articles of Incorporation and Bylaws of Borrower 15 3.1.8 Evidence of all Corporate Action by Guarantors 15 3.1.9 Certificates of Existence for Guarantors 15 3.1.10 Articles of Incorporation and Bylaws of Guarantors 15 3.1.11 Certificates of Assumed Business Name 15 3.1.12 Letter to Accountants 15 3.1.13 Public Record Searches 16 3.1.14 Payment of Origination Fee 16 3.1.15 Additional Documents 16 3.2 All Advances 16 3.2.1 Take-Down Certification 16 3.2.2 Other Documents 16 ARTICLE 4 - REPRESENTATIONS AND WARRANTIES 16 4.1 Organization, Good Standing, and Due Qualification 16 4.2 Power and Authority 17 4.3 Legally Enforceable Agreement 17 4.4 Financial Statements 17 4.5 Labor Disputes and Casualties 18 4.6 Other Agreements 18 4.7 No Litigation 18 4.8 No Defaults on Outstanding Judgments or Orders 18 4.9 Ownership and Liens 18 4.10 Employee Benefits 18 4.11 Operation of Business 19 4.12 Taxes 19 4.13 Debt 19 4.14 Environmental Matters 19 4.15 Investment Company Act 20 4.16 Subsidiaries and Ownership of Stock 20 ARTICLE 5 - AFFIRMATIVE COVENANTS 20 5.1 Maintenance of Existence 20 5.2 Maintenance of Records 20 5.3 Maintenance of Properties 20 5.4 Conduct of Business 21 5.5 Maintenance of Insurance 21 5.6 Compliance with Laws 21 5.7 Right of Inspection 21 5.8 Reporting Requirements. 21 5.8.1 Annual Financial Statements 21 5.8.2 Management Letters 21 5.8.3 Notice of Litigation 22 ii 5.8.4 Notice of Defaults and Events of Default 22 5.8.5 ERISA Reports 22 5.8.6 Reports to Other Creditors 22 5.8.7 SEC Reports 22 5.8.8 Compliance Certificate 22 5.8.9 General Information 23 5.8.10 EDGAR Filings 23 5.9 Environment 23 5.10 Reimbursement of Lender Expenses 23 5.11 Bank Accounts 23 ARTICLE 6 - NEGATIVE COVENANTS 24 6.1 Liens 24 6.2 Debt 25 6.3 Mergers or Reorganization 25 6.4 Leases 25 6.5 Sale and Leaseback 25 6.6 Dividends 25 6.7 Sale of Assets 26 6.8 Investments 26 6.9 Guaranties 26 6.10 ERISA Plans 26 6.11 Transactions With Affiliates 27 6.12 Change of Name 27 6.13 Change in Management 27 6.14 Accounting 27 6.15 Location of Chief Executive Office 27 ARTICLE 7 - FINANCIAL COVENANTS 27 7.1 Funded Debt Ratio 27 7.2 Minimum Tangible Net Worth 27 7.3 Leverage Ratio 28 ARTICLE 8 - EVENTS OF DEFAULT 28 8.1 Events of Default 28 8.1.1 Payment Failure 28 8.1.2 Misrepresentation 28 8.1.3 Performance Failure 28 8.1.4 Failure to Pay Debts 28 8.1.5 Insolvency 28 8.1.6 Judgments 29 8.1.7 Guaranty 29 8.1.8 ERISA 29 8.1.9 Environmental Lien 29 8.1.10 Material Misrepresentation 30 8.1.11 Agreement Unenforceable 30 8.2 Cure of Event of Default 30 iii ARTICLE 9 - BANK’S RIGHTS AND REMEDIES 30 9.1 Specific Remedies 30 9.1.1 Terminate Loans 30 9.1.2 Acceleration 30 9.1.3 Terminate Agreement 30 9.1.4 Lender Expenses 30 9.1.5 Attorney-in-Fact 30 9.1.6 Other Remedies 30 9.2 Set Off 31 9.3 Cumulative Remedies 31 9.4 Arbitration. 31 9.4.1 Arbitration 31 9.4.2 Governing Rules 31 9.4.3 No Waiver of Provisional Remedies, Self-Help and Foreclosure 32 9.4.4 Arbitrator Qualifications and Powers 32 9.4.5 Discovery 32 9.4.6 Class Proceedings and Consolidations 33 9.4.7 Payment Of Arbitration Costs And Fees 33 9.4.8 Real Property Collateral 33 9.4.9 Miscellaneous 33 ARTICLE 10 - MISCELLANEOUS 33 10.1 Amendments, Etc 33 10.2 Notices, Etc 33 10.3 No Waiver 34 10.4 Successors and Assigns 34 10.5 Integration 34 10.6 Application of Payments 35 10.7 Continuing Warranties, Representations and Covenants 35 10.8 Indemnity 35 10.9 Choice of Law and Venue 35 10.10 Severability of Provisions 35 10.11 Headings 36 10.12 Jury Trial Waiver 36 10.13 Destruction of Borrower’s Documents 36 10.14 Participations 36 10.14.1 Consent 36 10.14.2 Lead Lender 36 10.15 Effective Date 36 10.16 Counterparts 37 EXHIBITS TO CREDIT AGREEMENT Exhibit No. Exhibit Description 2.1.1.1 Authorized Persons 2.1.1.2 LIBOR Loan Request Form 2.1.2 Form of Revolving Note 3.1.4 Form of Opinion of Counsel for Borrower and Guarantors 3.1.12 Form of Letter to Accountants 4.13 Debt 4.16 Subsidiaries 6.1 Permitted Liens 6.8 Borrower’s Investment Policy 6.10 ERISA Plans iv REVOLVING CREDIT AGREEMENT THIS
